Johnson, J.
¶31 (dissenting) In the area of juvenile justice, the legislature expressly established what, where, and how juvenile criminal adjudications play a role in future proceedings. These comprehensive policy decisions are reflected in specific statutory sections. The majority rewrites and disrupts these legislative choices, essentially based on the majority’s disagreement with the explicit choices the legislature established. The statute as written simply does not subject John Anderson to civil commitment.
*94¶32 As an initial matter, RCW 13.04.240, governing statutory references to juvenile delinquents or juvenile delinquency, expressly states, “An order of court adjudging a child a juvenile offender or dependent under the provisions of this chapter shall in no case be deemed a conviction of crime.” Throughout the entire statutory scheme, certain juvenile adjudications play a role in other proceedings where the statute expressly provides. The majority recognizes those statutory distinctions and choices, yet ignores the express statutory language. The relevant sections of the statute at issue here provide:
A petition may be filed alleging that a person is a sexually violent predator and stating sufficient facts to support such allegation when it appears that: . . .
(b) a person found to have committed a sexually violent offense as a juvenile is about to be released from total confinement;... or
(e) a person who at any time previously has been convicted of a sexually violent offense and has since been released from total confinement and has committed a recent overt act.
RCW 71.09.030(1) (emphasis added).
¶33 Subsection (l)(b) applies to juveniles who are in custody after having committed a sexually violent offense. Conversely, subsection (l)(e) expressly applies to persons convicted of a sexually violent offense. This language could not be clearer and needs no interpretation. Juveniles are not convicted of crimes, and we should not rewrite the statute where the language is clear and unambiguous on its face. Subsections (l)(a) through (d) affect individuals either presently in custody and about to be released or released from custody. Subsection (l)(e) creates a different classification in that it pertains only to those defendants who were “convicted” of a sexually violent offense, have since been released from total confinement, and have committed a recent overt act. The majority purports to consider the legislative history in an attempt to advance its reading of *95the purpose of the statute and concludes that the legislature meant to establish that a juvenile adjudication for a sexually violent offense is a predicate conviction for purposes of subsection (l)(e), and then finds Anderson’s prior juvenile adjudication a sufficient predicate conviction. The majority has to ignore the language of subsection (l)(b) that differs markedly from the language of the section the majority strains itself to rewrite. Subsection (l)(b) pertains to “person[s] found to have committed a sexually violent offense as a juvenile [and who are] about to be released from total confinement.” (Emphasis added.) This express language unambiguously draws a distinction within the section of the statute between persons convicted of violent offenses and juveniles who have committed sexually violent offenses. The statute by its terms clearly does not apply to Anderson. Our role in interpreting statutes should be to focus on the words of a statute and refrain from second-guessing clear and unambiguous language.
¶34 By concluding that Anderson’s interpretation of the statute’s clear and unambiguous language is “plainly inconsistent” with the statutory scheme under chapter 71.09 RCW, the majority rewrites the statute. Majority at 87. Anderson does not fall within the class of individuals subject to a petition under chapter 71.09 RCW. Anderson has never been convicted of a crime.
¶35 The majority ignores that the Juvenile Rehabilitation Administration system already has the necessary procedures and the requisite judicial power necessary to deal with juveniles that the adult criminal system does not. Many reasons conceivably support the legislative choice in treating juvenile offenders differently, and where statutes expressly provide for different treatment, no need exists to rewrite those statutes. Moreover, if the legislature disagrees with our statutory analysis, it can surely revise the language in that statute in any way it chooses. We should not.
*96¶36 Mr. Anderson is not subject to commitment under this statute, and the order of commitment should be vacated.
Stephens, Wiggins, and Gordon McCloud, JJ., concur with Johnson, J.
Reconsideration denied April 26, 2016.